Citation Nr: 1418548	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  08-33 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran had active service from May 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing in front of the undersigned in July 2011.  A transcript of that hearing is of record.  

The Board remanded the claim for service connection for an acquired psychiatric disorder other than PTSD for additional development in November 2011 and June 2013.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System  e-folders.  

In a July 2008 statement, the Veteran asserted that he had skin disorders and hypertension related to service, to include due to in-service Agent Orange exposure.  He also indicated that he had chronic obstructive pulmonary disease (COPD) related to service.  A March 2011 deferred rating decision indicates that the Veteran was to be contacted to see whether he wished to file claims for service connection for skin disorders, hypertension, and COPD, as described in his July 2008 statement.  A document in the claims file reflects that the Veteran was contacted the following day, but does not document whether or not he wished to file a claim for these disorders.  In the June 2013 decision, the Board denied service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.  The following month, the Veteran submitted in response a statement from his wife discussing the claim for service connection for sleep apnea.  It is unclear whether the Veteran was seeking to reopen his claim for service connection for sleep apnea.      

The claims for service connection for skin disorders, hypertension, and COPD, and a request to reopen a claim for service connection for sleep apnea have not been adjudicated by the agency of original jurisdiction, and the Board does not have jurisdiction over them.  Therefore, if a claim for accrued benefits is filed or an eligible person is substituted as the appellant, these matters are referred to the agency of original jurisdiction for clarification and any appropriate action.


FINDING OF FACT

An April 2014 Social Security Administration inquiry reflects that the Veteran died in February 2014.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


